Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tezen (US 20190219863).
Regarding claim 1, Tezen discloses a display device, comprising: 
a display panel (display panel 12, Fig. 4) comprising a first surface (top surface) and a second surface (bottom surface) disposed opposite to each other; 
a backlight module (backlight unit 20; paragraph 23) comprising a first surface (top surface) and a second surface (bottom surface) disposed opposite to each other, wherein the first surface of the backlight module is attached to the second surface of the display panel; 
a circuit board (flexible printed circuit 23) comprising an end (the end having terminal 23d) attached to the first surface of the display panel and another end (bottom end) bent to the second surface of the backlight module; and 
an adhesive layer (adhesive 50) comprising a first surface (left surface of adhesive 50) and a second surface (right surface of adhesive 50) disposed opposite to each other, wherein the first surface of the adhesive layer is bonded to a side of the backlight module close to the circuit board (left side of adhesive 50 attached to case 18 of the backlight unit 20), and the second surface of the adhesive layer is bonded to the circuit board (right side surface of adhesive 50 attached to circuit board 23).

Regarding claim 2, Tezen discloses the claimed invention as set forth in claim 1.  Tezen further discloses the display panel further comprises: a display region (middle portion; Fig. 5) positioned in a middle of the first surface of the display panel; and a non-display region (peripheral region; Fig. 5) disposed surrounding the display region, wherein the end of the circuit board is connected to the non-display region (the circuit board 23 attached to the peripheral region of the display).

Regarding claim 3, Tezen discloses the claimed invention as set forth in claim 2.  Tezen further discloses the circuit board further comprises: a bonding part (top part having connection terminal 23d) connected to the non-display region of the display panel; a bending part (side part attached to the side of adhesive 50) connected to the bonding part and disposed opposite to the side of the backlight module; and a component part (bottom part attached to the bottom side of the backlight unit 20) connected to the bending part and disposed opposite to the second surface of the backlight module.

Regarding claim 4, Tezen discloses the claimed invention as set forth in claim 3.  Tezen further discloses the bending part comprises a bending plane (the plane through the side of circuit board 23), and a surface of the bending plane is bonded to the adhesive layer (side surface of circuit board 23 attached to adhesive 50).

Regarding claim 5, Tezen discloses the claimed invention as set forth in claim 3.  Tezen further discloses the backlight module further comprises: a first corner (top corner of backlight unit 20) defined by a junction of the first surface of the backlight module and the side of the backlight module; and a second corner (bottom corner of backlight unit 20) defined by a junction of the second surface of the backlight module and the side of the backlight module.

Regarding claim 6, Tezen discloses the claimed invention as set forth in claim 5.  Tezen further discloses the bending part comprises two bending corners (top and bottom corners of the side part of circuit board 23) positioned corresponding to the first corner and the second corner of the backlight module, respectively.


Allowable Subject Matter
Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 3, 4, 5 and 6, a combination of limitations that a plurality of through holes defined in the bending part, wherein the through holes are positioned at the bending corners. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Uogishi (US 20200404773) discloses a display PNL, Fig. 3, a backlight BL and a circuit board attached to both the display and the backlight.
	Ooishi (US 20110187965) discloses a display 10, Fig. 1A, a backlight 1 and a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848